ORDER
PER CURIAM.
This is an appeal from jury convictions of leaving the scene of a motor vehicle accident, § 577.060 RSMo Cum.Supp.1984; assault in the first degree, § 565.050, RSMo Cum.Supp.1984; and possession of a controlled substance, § 195.240 RSMo 1978. Appellant was sentenced to concurrent terms of five years, twenty years, and five years, to be served consecutively to a sentence in another cause.
An extended opinion would have no prec-edential value. The judgment is affirmed. Rule 30.25(b).